Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgment is made of applicant’s amendment which was received by the office on January 13, 2021. Claims 1-23 are currently pending. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “ablation application element configured to ablate tissue in a chamber of a heart” in claims 1 and 12, “tracking module configured to track a positon of at least one ablation application element” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, the structure of an “ablation 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
In view of the amendment filed on 1/13/21 the 112 rejections made against the claims in the office action of 10/15/2020 have been withdrawn. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1,9-10,12,20-21 and 23 have been amended to recite “an ablation procedure” it is unclear how the recited ablation procedure relates to the “commencement of an ablation procedure” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0029504 to Afonso et al. (Afonso) in view of US 2018/0318013 to Mangual-Soto et al. (Soto) (both previously cited).
In reference to at least claims 1,12 and 23
Afonso teaches a system and method for presenting information representative of lesion formation in tissue during an ablation procedure which discloses a cardiac ablation system (e.g. system Fig. 1, para. [0028]) comprising:
an ablation probe including at least one ablation application element configured to ablate tissue in a chamber of a heart of a living subject (e.g. electrode 40, para. [0031], [0035]); a tracking module (e.g. visualization, navigation, and mapping system 20, para. [0036], [0045]) configured to track a position of the at least one ablation application element (e.g. 'positioning sensor I electrode 42, para.  [0037], [0040]) within the heart (e.g. heart in Fig. 1 and para. [0045]: ''As briefly mentioned above, the display device 24 may also include an image of the catheter 16 and/or the positioning electrode 42 illustrating their position relative to the tissue 12); a memory (e.g. memory 70 as part of the electronic control unit (ECU) 22, para. [0051], [0055]) configured to store a map of the chamber of the heart (e.g. para. [0040], "Movement of the positioning electrode 42 proximate the tissue 12 (e.g., within a heart chamber) produces information regarding the 
	Soto teaches a system and method for determining ablation parameters which discloses prior to performing an ablation procedure receiving a segmented model of the cardiac region to be ablated and using the segmented model to determine tissue biology properties which will aid in determining ablation parameters for treating the tissue (e.g. paragraphs [0010], [0013], [0080]). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system/method of Afonso with the teachings of Soto to include prior to performing an ablation procedure receiving a segmented model of the cardiac region to be ablated in order to yield the predictable result of providing a map to aid in assisting in further determining biological properties of the tissue to aid in determining appropriate ablation parameters for ablation of the tissue. 
In reference to at least claims 2 and 13
Afonso modified by Soto teaches a system and method according to claims 1 and 12. Soto further discloses applying a segmented module of a heart chamber to determine tissue biological property of the tissue to aid in determining appropriate ablation parameters (e.g. para. [0010], [0013], [0080]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system/method of Afonso with the teachings of Soto to include applying a segmented model of the heart chamber to yield a segmented map of the chamber in order to yield the predictable result of assisting in further determining biological properties of the tissue to aid in determining appropriate ablation parameters for ablation of the tissue. 
In reference to at least claims 3 and 14

In reference to at least claims 4 and 15
Afonso modified by Soto teaches a system and method according to claims 1 and 12. Afonso further discloses wherein the processing circuitry is configured to: receive a user markup of the map of the chamber dividing the map into the different regions; and responsively to the received user markup, segment the map of the chamber into the different regions (e.g. dividing the map into different regions can be derived from configuring markers by the user/clinician, para. [0089], [0104]). 
In reference to at least claims 5 and 16
Afonso modified by Soto teaches a system and method according to claims 1 and 12. Afonso further discloses wherein the processing circuitry is configured to: receive user-defined default ablation-parameter sets for each of the different regions; and responsively to a regional designation of each of the received user- defined default ablation-parameter sets, assign the user-defined default ablation-parameter sets to the different regions (e.g. user-define ablation parameters may be derived from markers within a predetermine threshold of an ablation location, wherein the spatial threshold can be defined by the user/clinician, para. [0089], [0104]).
In reference to at least claims 6 and 17
Afonso modified by Soto discloses wherein the processing circuitry is configured to control ablation by the ablation probe of the tissue at the identified region according to the retrieved default ablation-parameter set (e.g. ‘504, "The source 56 is configured to generate a signal at a predetermined frequency in accordance with one or more user specified parameters, e.g. power, time, etc. and under the control of various feedback sensing and control circuitry as is known in the art…. The generator 52 may also monitor various parameters associated with the ablation procedure including, for example, impedance, the temperature at the distal tip of the catheter, applied ablation energy, and the position of the catheter, and provide feedback to the clinician or another component within the system 10 regarding these parameters, para. [0035]; power applied for the predetermined depth of a lesion caused by an ablation, para. [0071]-[0075], set assigned to the identified region, para. [0080],[0129]). 
In reference to at least claims 7 and 18
Afonso modified by Soto teaches a system and method according to claims 1 and 12. Soto further discloses applying a segmented module of a heart chamber to determine tissue biological property of the tissue to aid in determining appropriate ablation parameters (e.g. para. [0010], [0013], [0080]) and controlling ablation of tissue at an identified region being in accordance with retrieved default ablation parameters (e.g. Fig. 6, para. [0079]-[0088]) and that the determined ablation parameters can be user-controlled (e.g. para. [0088]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system/method of Afonso with the teachings of Soto to include allowing a user to update any parameters associated with the ablation therapy and delivering ablation therapy using the updated parameters in order to yield the predictable result of ensuring the stimulation provided is delivered with the appropriate parameters for the current status of the tissue. 
In reference to at least claims 8 and 19
 assign a probe-specific default ablation-parameter set to each of the different regions for a plurality of different probe-types; and responsively to the user input, retrieve the probe-specific default ablation-parameter set assigned to the identified region for a probe-type of the ablation probe (e.g. assigning a probe-specific default ablation-parameter can be derived from the Electronic Control Unit (ECU) being configured for communication with various electrodes, para. [0051], [0072], [0081], [0084]). 
In reference to at least claims 9 and 20
Afonso modified by Soto teaches a system and method according to claims 1 and 12. Afonso further discloses wherein: the ablation probe includes a multiplicity of ablation application elements; and the processing circuity is configured to: identify, responsively to the tracked position, a first region of the chamber with which at least a first one of the multiplicity of ablation application elements is in contact; identify, responsively to the tracked position, a second region of the chamber with which at least a second one of the multiplicity of ablation application elements is in contact; retrieve the default ablation-parameter set assigned to the first region and the default ablation-parameter set assigned to the second region; and apply the retrieved default ablation-parameter set of the first and second region to perform the ablation procedure at the first and second region using the first one and the second one of the multiplicity of ablation application elements, respectively (e.g. the feature of the ablation probe including a multiplicity of ablation application elements that ablate simultaneously different regions according to predetermined parameters can be derived from figures 3 & 4, para. [0088], [0089]) and the Electronic Control Unit (ECU) being configured for communication with various electrodes, para. [0084]). 
In reference to at least claims 10 and 21
Afonso modified by Soto teaches a system and method according to claims 1 and 12. Afonso further discloses wherein the default ablation-parameter set for one region of the different regions includes any one or more of 
In reference to at least claims 11 and 22
Afonso modified by Soto teaches a system and method according to claims 1 and 12. Afonso further discloses wherein the ablation mode is selected from any one or more of the following: ablation index mode; controlling ablation power according to a measured temperature; applying an alternating current to the at least one ablation application element; applying a direct current to the at least one ablation application element; laser ablation; electroporation; cryoablation; radio-frequency power ablation (e.g. selecting the ablation mode by use of an ablation index mode is disclosed by the ablation lesion index (ALI), para. [0062]-[0065], radio- frequency power ablation, para. [0074], [0076]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,12 and 23 have been considered but are moot because the rejections have been updated in view of the claim amendments to include additional references and the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JG/Examiner, Art Unit 3792            

/REX R HOLMES/Primary Examiner, Art Unit 3792